Citation Nr: 0608732	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  96-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for tinea manum (left hand), tinea pedis, tinea 
unguium and tinea cruris.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma 
claimed as respiratory condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether service connection is 
warranted.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for maxillary sinusitis 
claimed as chronic nasal congestion.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include as due to an undiagnosed 
illness, and if so, whether service connection is warranted. 

8.  Entitlement to service connection for gastroesophageal 
reflux disease claimed as gastrointestinal condition, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for refractive error 
claimed as a vision condition.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches claimed as due to VA surgical treatment on May 15, 
1995.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

It is observed the RO indicated the issue of entitlement to 
service connection for a disability manifested by muscle pain 
was also on appeal.  However, the RO granted service 
connection for fibromyalgia in a March 2004 rating decision, 
which the Board considers to have subsumed the claim 
concerning service connection for muscle pain.  Accordingly, 
that matter will not be addressed.  

The Board notes that the veteran filed claims for service 
connection for joint pain, headaches, arthritis, esophageal 
hernia and fatigue in August 1999 and May 2002.  To date, it 
does not appear that the RO has adjudicated these claims.  
They are therefore referred to the RO for appropriate action.

The issues of entitlement to an increased rating for the 
veteran's service-connected skin disorders and bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran service connection for a back 
condition, bronchial asthma, maxillary sinusitis, hemorrhoids 
and a psychiatric disorder in a November 1992 rating 
decision.  The veteran did not appeal that decision, and it 
is final.

2.  New and material evidence has been submitted in relation 
to the veteran's claim for service connection for a back 
disorder, and a psychiatric disorder.  

3.  The veteran's current back condition is not related to 
his service.

4.  The veteran's depression is not related to his military 
service.

5.  None of the new evidence submitted subsequent to November 
1992 in support of the veteran's claims for service 
connection for bronchial asthma, maxillary sinusitis, and 
hemorrhoids is material.

6.  The veteran's gastrointestinal disorder is not related to 
his military service.

7.  The veteran is not legally entitled to service connection 
for any refractive error of the eyes.

8.  The veteran's early cataracts, dry eye syndrome, nasal 
pterygium left eye and pingueculum right eye are not related 
to his military service.

9.  The veteran's tinnitus is not related to his military 
service.

10.  The veteran did not incur an additional disability 
subsequent to VA surgery on May 15, 1995.


CONCLUSIONS OF LAW

1.  The November 1992 RO rating decision that denied service 
connection for a back condition, bronchial asthma, maxillary 
sinusitis, hemorrhoids and nervous condition is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2005).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for a back condition 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The veteran's back condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

4.  New and material evidence has not been received, and the 
veteran's claims for service connection for bronchial asthma, 
maxillary sinusitis, and hemorrhoids are not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

5.  New and material evidence has been received, and the 
veteran's claim for service connection for a neuropsychiatric 
condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

6.  The veteran's depression was not incurred in or 
aggravated by service; nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.317 (2005).

7.  The veteran's gastroesophageal reflux disease was not 
incurred in or aggravated by service; nor is it an 
undiagnosed illness.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

8.  The veteran's vision condition was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).
 
9.  The veteran's tinnitus was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

10.  Compensation under 38 C.F.R. § 1151 for headaches is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

The veteran's claims for service connection for a back 
condition, asthma, chronic sinusitis, hemorrhoids and 
neuropsychiatric conditions (to include memory loss and sleep 
impairment) were previously denied by the RO in a November 
1992 rating decision.  Rating actions are final and binding 
based on evidence on file at the time the veteran is notified 
of the decision and may not be revised on the same factual 
basis except by a duly constituted appellate authority.  
38 C.F.R. § 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to the previous denials is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).  
 
Back Condition

The RO denied the veteran's claim for a back condition in a 
November 1992 rating decision on the basis that the medical 
evidence did not show that the veteran had a current chronic 
back condition related to his military service.  The Board 
finds that the new evidence submitted since November 1992 is 
material as it shows that the veteran has a current chronic 
back condition and includes an opinion (presumed credible at 
this stage of the analysis) linking that condition to 
service.  Thus the veteran's claim for service connection for 
a back condition is reopened, and the Board will consider the 
veteran's claim on the merits.

Where the RO has denied reopening the claim but the Board 
finds that new and material evidence sufficient to reopen the 
claim has been submitted, the Board must first consider 
whether the veteran has been given an opportunity to present 
argument and/or additional evidence on this matter, and 
whether adjudication will violate the prejudice safeguard set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993).   The 
Board finds that, in the present case, there is no prejudice 
to the veteran in proceeding to the merits of his claim.  The 
veteran was advised in the December 2003 notice of what 
evidence was needed to substantiate a claim for service 
connection.  Furthermore, the relevant regulations were 
provided to the veteran in the March 2005 Supplemental 
Statement of the Case.  The veteran was given ample time to 
respond and present argument and evidence in support of his 
claim, which he did.  Thus he has been provided with adequate 
notice and opportunity to present argument and/or additional 
evidence on this matter.  Furthermore, to return the case to 
the RO to cure a deficiency in the statement of the case 
would not result in a determination favorable to the veteran, 
nor change the current analysis as provided by the Board. See 
Winters v. West, 12 Vet. App. 203 (1999); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence shows that the veteran was diagnosed to 
have a herniated nucleus pulposus by CT scan in August 1996 
and to have multiple disc protrusions from the L3 to S1 
levels by magnetic resonance imaging in July 1998.  The 
treatment records show that he has continued to be treated 
for chronic back pain since April 1995.  Thus the Board finds 
that the veteran has a current back disability.

The service medical records do not show any treatment of a 
back problem during the veteran's active service.  The only 
reference to the back is the veteran's report of pain at the 
time of his exit examination in August 1991.  The veteran 
reported recurrent back pain when bending.  He reported that 
this began at the time he had surgery for a left inguinal 
hernia (which was in June 1991).  The August 1991 Report of 
Examination did not show any findings of a back condition at 
that time.

The veteran filed his initial claim in September 1991 
claiming that he has back pain due to spinal injection.  The 
veteran underwent a VA spine examination in January 1992 
where he reported that his problems started after spinal 
anesthesia for his hernia operation.  He denied any radiation 
of pain to his lower extremities.  Objective examination 
revealed full range of motion with pain at extreme of motion 
and tenderness in the lumbosacral area muscles to deep 
pressure.  The assessment was "history of recurrent low back 
pain but at present asymptomatic.  

Thereafter, treatment records show that in August 1996, the 
veteran was seen by General Surgery for a consult for 
complaints of pain radiating to his left testicle, left thigh 
and back.  In assessing the veteran, the examiner stated that 
his pain radiating to the back and left thigh is not related 
to the hernia surgery but most likely is due to his spinal 
problems that he developed after lifting a jeep tire in 
Desert Storm.  (This is the same incident in which he 
incurred the left inguinal hernia that he had surgery in 
service to repair and for which service connection has been 
established.)  Since August 1996, the veteran has continued 
to report that he injured his back at the same time he 
incurred the left inguinal hernia.  In other words, he now 
claims he injured his back when he lifted a jeep tire while 
changing it in service, instead of his previous contention 
that his back pain is due to the spinal injection.  

The Board finds, however, that the preponderance of the 
evidence is against the veteran's claim.  First, the 
veteran's service medical records fail to show any pertinent 
complaints of back pain during the entire period when the 
veteran was treated for the inguinal hernia, including during 
and after his surgery.  The only reference to back pain was 
the veteran's self report at the time of his separation 
examination in August 1991.  The examiner, however, failed to 
find any back problem at that time.  Furthermore, the VA 
examiner in January 1992 failed to find any current back 
condition, i.e., no specific back diagnosis was entered.  The 
VA treatment records do not show any complaints of back pain 
until April 1995 and do not show a diagnosis of the pathology 
of the veteran's back pain until August 1996, many years 
after the veteran was discharged from service.  

As for the opinion stated in the General Surgery consultation 
notes, the doctor's opinion appears to be based solely on the 
veteran's report of developing spinal problems after lifting 
a jeep tire in Desert Storm.  It is clear that this is not 
based upon clinical service records, because they do not show 
any complaints of or treatment for spinal problems after this 
incident.  They only show diagnosis and treatment of the left 
inguinal hernia.  The Board is not bound to accept an opinion 
based on history provided by the veteran and on unsupported 
clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Thus the Board assigns no value to this doctor's 
opinion as to the etiology of the veteran's current back 
condition when weighing the evidence on this claim.

Furthermore, the veteran's statement that he injured his back 
in lifting a jeep tire in service is not persuasive, as the 
service medical records do not reveal any complaints of or 
treatment for a back injury at that time.  Also, the veteran 
initially reported that the low back pain did not start until 
after the surgery for the inguinal hernia and related that 
pain to lumbar anesthesia during the surgery.  This report 
has more probative value than the veteran's current 
contention because it is a more contemporaneous report having 
been made closer in time to the alleged initial occurrence of 
back pain.  However, as to this theory of entitlement, the 
evidence does not show any basis for concluding that the 
veteran's current back disability is related to the hernia 
surgery.  There is no evidence that an injury to the lumbar 
spine occurred during the surgery or any residuals exist 
therefrom.  

Finally, in support of his claim the veteran submitted two 
buddy statements from fellow soldiers who served with the 
veteran in the Persian Gulf.  Both individuals state that the 
veteran suffered a back injury that also affected his 
testicles and caused a hernia while changing a truck tire.  
Although these statements are consistent with the veteran's 
report of being injured while changing a tire, these 
individuals are not competent to testify as to the nature of 
the veteran's injury.  There is no indication that either of 
them has the expertise to render medical opinions as to the 
nature and etiology of the veteran's injuries.  Therefore, 
their opinion that the veteran suffered a back injury is 
insufficient to demonstrate that his current back condition 
was actually incurred in service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

The preponderance of the evidence being against the veteran's 
claim, his appeal is denied.

Bronchial Asthma

The veteran initially claimed service connection for a 
respiratory condition.  The RO denied service connection for 
bronchial asthma in the November 1992 rating decision on the 
basis that the service medical records are silent for any 
treatment thereof.  Service medical records showed treatment 
in May 1991 for an episode of bronchitis, but the exit 
examination in August 1991 showed no finding of residuals 
therefrom.  

New treatment records submitted after November 1992 show the 
veteran was hospitalized for acute bronchitis in January 
1997.  He reported at that time a history of bronchial asthma 
but it was asymptomatic.  There are no further records of 
treatment for either bronchitis or asthma until January 2005 
when the veteran was seen at VA for an exacerbation of 
bronchial asthma.  

The Board finds that this new evidence is not material as it 
fails to show either that the veteran has chronic bronchitis 
with its onset in service or that the veteran's current 
bronchial asthma was either incurred in or aggravated by 
service.  Without new and material evidence, a claim cannot 
be reopened.  Thus the veteran's appeal is denied.

Sinusitis

In the November 1992 rating decision, the RO denied service 
connection for chronic nasal congestion (left maxillary 
antrum polyp) on the basis that the service medical records 
are silent for any complaints of or treatment related to it.  
The evidence submitted since November 1992 consists of VA and 
private treatment records.  Although the earlier of these 
records reveal that the veteran had some episodes of 
sinusitis in 1993, 1994 and 1998, the current treatment 
records fail to reveal that the veteran has a current chronic 
sinus problem.  In fact, a CT scan of the veteran's head in 
June 2003 failed to show any fluid in the maxillary sinuses.  
Furthermore, the new evidence submitted fails to establish 
the occurrence of any injury or disease in service or any 
link between a current sinus problem and an in-service 
incurrence.  Thus the evidence received since November 1992 
is not material.  Without the submission of new and material 
evidence, the veteran's claim cannot be reopened, and his 
appeal is, therefore, denied.




Hemorrhoids

In the November 1992 rating decision, the RO denied service 
connection for hemorrhoids on the basis that the service 
medical records are silent for any complaints of or treatment 
related to it.  The new evidence submitted since November 
1992 consists of VA and private treatment records.  None of 
this evidence is material because it fails to establish that 
the veteran currently has hemorrhoids or that hemorrhoids 
were incurred in service.  Without the submission of new and 
material evidence, the veteran's claim cannot be reopened, 
and his appeal is denied.

Neuropsychiatric Condition

In the November 1992 rating decision, the RO denied service 
connection for a neuropsychiatric condition on the basis that 
the current diagnosis of Adjustment Reaction did not 
constitute a disability compensable under VA laws.  In 
November 1996, the veteran filed a claim to reopen.  

New evidence submitted since November 1992 rating decision 
includes VA treatment records from April 1995 through 
November 2004.  These records reveal that the veteran has 
been continuously treated for some type of depressive 
disorder since April 1995.  Thus the Board finds that 
evidence is new and material because it shows the veteran has 
a current diagnosis of a neuropsychiatric condition that is 
subject to service connection if shown to be related to 
military service.

Having reopened the veteran's claim, the evidence must show a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  As previously discussed, the evidence shows the 
veteran is diagnosed to have a depressive disorder.  Thus he 
has a current disability.

The service medical records fail to reveal, however, any 
complaints of or treatment for any neuropsychiatric condition 
in service.  Furthermore, the evidence clearly shows that the 
veteran's initial problem was after service and dealing with 
his ex-wife leaving him and their subsequent divorce.  The 
treatment records also show the veteran complained of being 
depressed over pressures and stress at work and because of 
his low back pain.  Although there were a couple of 
complaints of his life changing after coming home from the 
Persian Gulf, these complaints were nonspecific and appear to 
be related to his marital problems.   

Furthermore the veteran's current depressive disorder is not 
due to an undiagnosed illness.  The medical evidence clearly 
shows that the veteran is diagnosed to have a depressive 
disorder, which is a medically explained condition.  Thus his 
depression is not a symptom of an undiagnosed illness, but a 
separate and distinct condition. 

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service-connection for a 
neuropsychiatric disorder because the evidence does not show 
that the veteran's depression had its onset in service, is 
related to service or is due to an undiagnosed illness.  
Service connection is, therefore, not warranted, and the 
veteran's appeal is denied.


II.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Gastroesophageal Reflux Disease

The veteran claimed service connection for a gastrointestinal 
condition including occasional bleeding as due to his service 
in the Persian Gulf.  The RO denied service connection for 
gastroesophageal reflux disease as due to an undiagnosed 
illness on the basis that the veteran's claimed disability 
results from a known clinical diagnosis, which neither 
occurred nor was caused by service.  That this is a known 
clinical entity is obviously correct, and therefore service 
connection for it as an undiagnosed illness is not warranted.  
Nevertheless, the Board will also give consideration to 
whether service connection may be granted for the veteran's 
claimed gastrointestinal condition regardless of his Persian 
Gulf service.  

VA treatment records show that the veteran was diagnosed in 
February 1998 with gastroesophageal reflux disease (GERD) as 
shown on an upper gastrointestinal series.  The veteran 
underwent a VA examination in September 1998 that confirmed 
that diagnosis.  Although the veteran complained of daily 
bloody stools at the VA examination, a stool sample was 
negative for occult blood.  Since 1998, the treatment records 
do not reflect any additional treatment for GERD except for 
the use of medication as listed on his Active Outpatient 
Medications.  In June 2003, the veteran was examined at the 
War Related Illness and Injury Study Center (WRIISC).  He 
reported a history of GERD but denied any abdominal pain, 
change in bowel habits, anorexia, jaundice, melena or 
hepatitis at that time.  Physical examination revealed the 
abdomen to be soft and nontender with normoactive bowel 
sounds.  No diagnosis of a gastrointestinal problem was made.  

As previously stated, service connection may be warranted if 
there is evidence that the condition was incurred in service.  
The service medical records only show the veteran's report at 
his Southwest Asia Demobilization/Redeployment Medical 
Evaluation in August 1991 of stomach or belly pain, nausea, 
diarrhea or bloody bowel movement.  The Report of Medical 
Examination, however, does not show any abnormal findings of 
the gastrointestinal system.   There are no other complaints 
of stomach problems or any treatment therefor shown in the 
service medical records.  The post-service treatment records 
show the veteran was not diagnosed with GERD until February 
1998.  Prior to that he was treated twice for 
gastrointestinal complaints (in March 1992 and June 1997) but 
the diagnoses were acute gastroenteritis which appears to 
have resolved given the remoteness between these episodes and 
the diagnosis of GERD in February 1998.  

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection.  There 
is no evidence of a diagnosis of any stomach problem or even 
a showing of treatment for symptoms that may be related to 
any stomach problem in service.  The first evidence of a 
chronic stomach condition was not until February 1998 when 
the veteran was diagnosed to have GERD, which was not for 
many years after his discharge from service.  Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  Thus the evidence fails to 
show that the veteran's current stomach problems are related 
to his service.  Service connection is, therefore, not 
warranted, and the veteran's appeal is denied.

Vision Condition

The veteran has claimed service connection for a vision 
condition without specifying exactly what condition or 
conditions he has.  The medical evidence of record reveals 
various diagnoses including presbyopia, hyperopia, 
hypermetropia, refractory error, early cataracts, dry eye 
syndrome, nasal pterygium left eye, and pingueculum (sic) 
right eye.  

Initially the Board notes that refractive error of the eye is 
not a disease or injury within the meaning of applicable 
legislation, and is therefore not subject to service 
connection.  Thus the veteran is not entitled to service 
connection for his refractive error, which includes the 
diagnoses of presbyopia, hyperopia and hypermetropia.

As for the other diagnoses of early cataracts, dry eye 
syndrome, nasal pterygium left eye, and pingueculum (sic) 
right eye, the Board finds that the preponderance of the 
evidence is against service connection for these conditions.  
The service medical records are silent for any diagnosis or 
treatment of these conditions.  In addition, there is no 
evidence linking these conditions with the veteran's service.  
The first time the record reflects these diagnoses is in July 
1997 and August 1998, which is many years after the veteran's 
separation from service.  Service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  
Service connection is, therefore, not warranted, and the 
veteran's appeal is denied.

Tinnitus

The veteran seeks service connection for tinnitus.  The only 
medical evidence with regard to tinnitus is two VA 
examinations from August 1998.  The first one is an audio 
examination at which the veteran complained of bilateral 
constant tinnitus greater in the right ear with variable 
intensity and frequency of noise.  No diagnosis of tinnitus 
was indicated however.  The second one was an ear disease 
examination at which the veteran also complained of bilateral 
tinnitus.  Examination failed to reveal any active ear 
disease or infection.  The diagnosis was stated as tinnitus 
per patient.  None of the treatment records reveal any 
treatment for or further complaints of tinnitus.

Presuming that the veteran has tinnitus as reported at the 
August 1998 VA examinations (although not shown in the 
subsequent VA and non-VA treatment records), the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  The service medical records do not reveal 
any complaints of or treatment for tinnitus.  The only 
evidence of tinnitus is the August 1998 VA examinations and 
the evidence fails to show any link by competent evidence 
between the claimed tinnitus in 1998 and any injury or 
disease in service.  Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  Seven 
years separates the veteran's separation from service and the 
first medical evidence of complaints of tinnitus.  Thus 
service connection is not warranted, and the veteran's appeal 
is denied.



III.  1151 Claim

The veteran claims that he has headaches as a result of 
surgery conducted by the VA.  Formerly, 38 U.S.C.A. § 1151 
provided that "[w]here any veteran suffers an injury or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

Although earlier regulations required evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of indicated fault on the part 
of VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to 38 U.S.C.A. 
§ 1151 benefits, see 38 C.F.R. § 3.358(c)(3) (1994), those 
provisions were invalidated.  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), affirmed in Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), and Brown v. Gardner, 513 U.S. 115 (1994).  
After Gardner, 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, without the need for "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was thereafter amended in 1995, effective 
November 25, 1991, to comply with Gardner.  60 Fed. Reg. 
14,222 (March 16, 1995).  Subsequently, Congress amended 
38 U.S.C.A. § 1151 to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002). The amended 38 U.S.C.A. 
§ 1151 was effective for claims filed on or after October 1, 
1997.  However, VA received this claim in September 1997.  It 
must, therefore, be adjudicated using the earlier version of 
38 U.S.C.A. § 1151, which was applicable at the time the 
claim was filed.  See VAOPGCPREC 40-97.  Thus neither 
evidence of an unforeseen event nor evidence of VA negligence 
is required in order for this claim to be granted.

In order to be entitled to compensation under 38 U.S.C.A. 
§ 1151, the medical evidence must first show that there was 
an additional disability present after the VA treatment, 
examination, or hospital care.  The medical evidence shows 
that the veteran was seen in April 1994 with complaints of 
suboccipital pain.  A small mass was found in the left 
occipital area of the scalp behind the left ear.  On May 15, 
1995, minor surgery was performed at the VA Medical Center 
and, under local anesthetic, the mass was removed.  The 
records indicate that the veteran tolerated the procedure 
well.  The veteran was seen on May 22, 1995 for followup of 
this procedure.  The veteran was alert and oriented and in no 
distress.  The treatment note indicates that the surgical 
wound was healing well.  Pathology report showed that the 
mass was a benign lipoma.  The assessment was that the 
veteran was in stable clinical condition.  The subsequent 
treatment records do not show any complaints of or treatment 
for headaches related to this procedure.  

The Board finds that the preponderance of the evidence fails 
to show that the veteran had an additional disability after 
the VA surgery to remove the lipoma from the left occipital 
area of his scalp.  The treatment records show that the 
procedure was basically uneventful, and the veteran's 
recovery to be unremarkable.  The evidence, therefore, fails 
to show that the veteran has an additional disability due to 
the VA surgery in May 1995, and compensation under 38 C.F.R. 
§ 1151 is not warranted.  The veteran's appeal is denied.  


Duty to Notify and Assist

The Board must also address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, the requisite notice was not provided 
prior to the initial AOJ decision, and as such, the veteran 
has the right to content complying notice and proper 
subsequent VA process.  The Board finds that any defect, 
however, has been cured by the subsequent proper notice and 
VA process, and was, therefore, harmless error.  The 
veteran's claims were filed and initially adjudicated before 
the enactment of the law requiring this notice.  A November 
1994 letter, however, advised the veteran that he must submit 
new and material evidence to reopen his previously denied 
claims and what evidence would be considered new and 
material.  In December 2003, the RO notified the veteran by 
letter of the first, second and third Pelegrini II elements 
as stated above.  Also, by means of the various ratings, 
statements of the case and supplemental statements of the 
case, the veteran has been advised of the specific reasons 
why these particular claims were denied, and the information 
and evidence needed to substantiate the claims.  He has also 
been provided the text of the relevant regulation 
implementing the law with respect to this notice requirement, 
and he was told it is his responsibility to support the 
claims with appropriate evidence.  

Although the notice provided to the veteran does not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claims or possibly leading 
to such information and evidence. 

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
any notice error.  Further, the Board finds that the purpose 
behind the notice requirements has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for February 1984 through 
July 2004.  The veteran identified and submitted private 
treatment records related to his claims from July 1990 
through May 2004.  The veteran was notified in the rating 
decisions, Statements of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decision.  He has not identified 
any additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were provided in relation to the veteran's claims for 
gastrointestinal condition, neuropsychological condition, 
hearing problems including tinnitus and vision condition in 
September and October 1998.  The veteran has not been 
provided VA examinations in relation to his claims to reopen 
for service connection for asthma, sinusitis and hemorrhoids 
because the veteran failed to submit new and material 
evidence to warrant reopening these claims.  When a claim is 
one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  VA 
examination is not warranted for the veteran's back condition 
because there is no competent evidence that the currently 
diagnosed disorder may be associated with his military 
service.  His service medical records show no pertinent 
complaints or diagnoses, and as explained above, there is no 
probative evidence indicating that a possible nexus, or 
relationship, exists between the claimed back condition and 
the veteran's military service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2005).  Furthermore, VA examination is 
not warranted in connection with his 38 U.S.C.A. § 1151 claim 
for headaches because there is no evidence that the veteran 
has a current diagnosis of headaches related to the VA 
surgery in May 1995.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board's decision herein.  


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
bronchial asthma claimed as respiratory condition is not 
reopened.

New and material evidence has been submitted, and the 
veteran's claim for entitlement to service connection for a 
back disorder is reopened, but service connection for a back 
disorder is denied.

New and material evidence has not been submitted, and the 
veteran's claim for entitlement to service connection for 
maxillary sinusitis claimed as chronic nasal congestion is 
not reopened.

New and material evidence has not been submitted, and the 
veteran's claim for entitlement to service connection for 
hemorrhoids is not reopened.

New and material evidence has been submitted, and the 
veteran's claim for service connection for a psychiatric 
disorder (claimed as neuropsychological symptoms with memory 
loss and sleep disturbances), to include as due to an 
undiagnosed illness, is reopened, but service connection for 
a psychiatric disorder is denied.  

Entitlement to service connection for gastroesophageal reflux 
disease claimed as gastrointestinal condition, to include as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for refractive error 
claimed as a vision condition is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches claimed as due to VA surgical treatment on May 15, 
1995 is denied.


REMAND

The Board remands the veteran's claims for increased ratings 
for the veteran's service-connected skin disorders and 
hearing loss for further development.  Although the 
additional delay is regrettable, it is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claims so that he is afforded every possible 
consideration.  

In this regard, further efforts must be made to comply with 
VA's notice obligations.  The veteran seeks an increased 
rating in excess of 30 percent for his skin disorders.  He 
has not, however, been provided with notice in accordance 
with VA's notice requirements as to how to establish the 
benefit he is seeking.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2005).

Furthermore, the veteran has appealed the initial rating of 
his service-connected hearing loss.  During the pendency of 
the appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, holding that, upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Notice that informs the veteran of the type of 
information and evidence that is needed to establish an 
increased rating and an effective date needs to be provided.  

In addition, the VA examinations are not recent and thus are 
not sufficient to determine the current severity of the 
veteran's service-connected skin disorders and hearing loss.  
The veteran should be provided new VA examinations.  

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran with notice of the 
information and evidence necessary to 
substantiate his claim for increased ratings 
of his service-connected skin disorders and 
hearing loss, including notice regarding 
establishing an effective date for 
disability ratings as may be assigned.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan, 
Puerto Rico, for treatment for his skin 
disorders and hearing loss from March 2005 
to the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility should provide a negative 
response if records are not available.

3.  When the above notice and development 
has been accomplished and any available 
evidence has been obtained, the veteran 
should be scheduled for VA skin and audio 
examinations.  The claims file should be 
provided to each examiner for review in 
conjunction with the examination.

Skin Examination:  The examiner should 
determine the current severity of the 
veteran's skin disorders.  The examiner 
should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology, and should state 
the percentage of the body affected by the 
skin disorders, the percentage of the 
exposed areas affected by the skin 
disorders, and whether the veteran has 
required any systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs within the last 12 months.

Audio Examination:  All necessary tests and 
studies should be conducted in order to 
ascertain the severity of the veteran's 
service-connected hearing loss.  

4.  Then, after ensuring the VA examination 
reports are complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


